416 F.2d 970
Ed PIERCE, Plaintiff-Appellant,v.UNITED STATES of America, Appellee.
No. 23409.
United States Court of Appeals Ninth Circuit.
October 17, 1969.

Appeal from the United States District Court for the Central District of California; William P. Gray, Judge.
Richard G. Sherman (argued), of Sherman & Sturman, Beverly Hills, Cal., for appellant.
Gerald F. Uelmen (argued), Asst. U. S. Atty., Wm. Matthew Byrne, Jr., U. S. Atty., Charles Magnuson, David R. Nissen, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
DECISION
Before CHAMBERS, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
The appeal from the decision of the district court is dismissed. In the present circumstances, the court finds the appeal premature.


2
Of course, the decision is not on the merits and therefore not res judicata on the merits of Pierce's claims with reference to the seized material.


3
In Goodman v. United States, 9 Cir., 369 F.2d 166, the material on which the court acted was in the frame of a fishing expedition. We do not find the case applicable here and think the general rule of DiBella v. United States, 369 U.S. 121, 132, 82 S. Ct. 654, 7 L. Ed. 2d 614, applies.